Title: From Benjamin Franklin to the Earl of Shelburne, 12 July 1782
From: Franklin, Benjamin
To: Shelburne, William Petty, Earl of


My Lord
Passy, July 12. 1782
Mr Oswald informing me that he is about to dispatch a Courier, I embrace the Opportunity of congratulating your Lordship on your Appointment to the Treasury. It is an Extension of your Power to do Good, and in that View, if in no other, it must increase your Happiness, which I heartily wish: being with great and sincere Respect, My Lord, Your Lordship’s most obedient and most humble Servant
B Franklin
Honble: the Earl of Shelburne
